Order entered September 10, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01185-CV

                            IN RE CITY OF DALLAS, Relator

                 Original Proceeding from the County Court At Law No. 1
                                 Kaufman County, Texas
                             Trial Court Cause No. 84262CC

                                         ORDER
       The Court has before it relator’s motion to consolidate. We GRANT the motion and

CONSOLIDATE this original proceeding, cause no. 05-13-01185-CV, with and under the

appellate cause no. 05-13-00951-CV, styled City of Dallas v. Highway 205 Farms, Ltd., et al..

The Court ORDERS the Clerk of the Court to remove all documents from file number 05-13-

01185-CV and to refile them in cause no. 05-13-00951-CV and to treat -05-13-01185-CV as a

closed case.   The Court further ORDERS that this case will proceed under the appellate

timetables.

                                                    /s/   DOUGLAS S. LANG
                                                          JUSTICE